Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 1 of 34
        Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 2 of 34




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DEUTSCHE BANK NATIONAL TRUST                    §
COMPANY, AS TRUSTEE FOR                         §
MORGAN STANLEY ABS CAPITAL I                    §
INC. TRUST 2003-HE2 MORTGAGE                    §
PASS-THROUGH CERTIFICATES,                      §
SERIES 2003-HE2,                                §
                                                §
                                                §
        Plaintiff,                              §          Civil Action No. 5:19-cv-588
                                                §
�                                               §
                                                §
GLENDA HINOJOSA AND ROY                         §
HINOJOSA,                                       §
                                                §
        Defendants.                             §

                      DECLARATION OF MARK D. CRONENWETT

       Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the following

statements are true and correct:

       1.       "My name is Mark D. Cronenwett. I am over the age of 21 years and am fully

competent to make this Declaration. All statements of fact made herein are true, correct, and

within my personal knowledge.

       2.       I am an attorney for Plaintiff Deutsche Bank National Trust Company, as Trustee

for Morgan Stanley ABS Capital I Inc. Trust 2003-HE2 Mortgage Pass-Through Certificates,

Series 2003-HE2 ("Plaintiff').

       3.       Plaintiff filed its Original Complaint ("Complaint") in this action on May 31,

2019 (ECF Doc. No. 1.)

       4.       I am an attorney licensed to practice in the State of Texas and am a member of the

bar of the United States District Court for the Western District of Texas. I am currently

DECLARATION OF MARK D. CRONENWETT
                                                                                       PAGE l OF 3
18-001136-670
        Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 3 of 34




managing attorney forthelitigation department of thelawfirmof Mackie Wolf Zientz & Mann,

P.C. (MWZM), withoffices located inDallas, Texas andHouston, Texas. Iamingood standing

with respect totheState BarofTexas. Atrue andcorrect copy ofmyresume isattached hereto

asExhibit A-1.

       5.     MWZM was retained byPlaintiff tofile thislawsuit toenforce Plaintiff’sinterest

incertain realproperty asaresult ofadefault under theloan agreement. The legal professionals

of MWZM with whom Iworked inproviding these services areat allrelevant times attorneys

licensed bytheState ofTexas, ingood standing and experienced inthe areas ofbusiness, real

estate, andcommercial litigation practice. Without waiving theattorney-client privilege, the

subject matter ofthe counsel andrepresentation provided to Plaintiff by MWZM legal

professionals included, but was notlimited to:review and analysis oftheloan documents at

issue; review and analysis ofthehistory ofthis matter; preparation andfiling oftheoriginal

complaint; completing service; drafting arequest forentry ofdefault; drafting amotion for

default judgment; conducting legal research; andmultiple conferences with Plaintiff’s mortgage

servicer regarding allofthese items andthismatter generally. These activities aresetforth in

chronological order byname anddate ontheinvoices included with themotion asExhibit A-2.

The hours setforth foreach activity were actually expended onthetopics stated.

       6.     The reasonable incurred attorneys’ fees are $9,784.50infiling andprosecuting its

Plaintiff’sclaims toenforce itsinterest incertain real property asaresult ofthe default under the

loan agreement between theparties. The hourly rate charged is $215.00 perhour forattorneys

and $95.00perhour forparalegals andlegal assistants.




DECLARATION OFMARK D.CRONENWETT
                                                                                     PAGE 2 OF3
18-001136-670
        Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 4 of 34




       7.      I have become familiar with the legal services necessary to handle claims based

on and the reasonable charges for such legal services in the United States District Court for the

Western District of Texas and within the State of Texas.

       8.      In considering reasonable attorneys' fees in this case, I have considered the time

and labor involved; the difficulty of the issues presented; the experience, reputation, and ability

of the attorneys involved in pursuing the claims; the skills requisite to properly conduct the case;

customary charges of the Bar and awards in similar cases; and the amount in controversy.

       9.      Based upon my knowledge and experience with similar litigation in the state and

federal courts in Texas over the last ten years, and applying the facts and factors set out above, it

is my opinion that the hourly rate of up to $215.00 per hour for attorneys and $95.00 per hour for

paralegals and legal assistants are reasonable and customary, and the sum of $9,784.50 is

reasonable attorneys' fees for prosecuting Plaintiffs claims for the enforcement of its interest in

certain real property as a result of a default under the loan agreement.

       10.     If any party files post-judgment motion, a reasonable fee for Plaintiff would be

$2,500.00. If this case is appealed to the Fifth Circuit Court of Appeals, a reasonable fee for the

Plaintiff would be an additional $5,000.00."

       FURTHER DECLARANT SAYETH NAUGHT.

       Signed this September 15, 2020.




                                               MARK D. CRONENWETT




DECLARATION OF MARK D. CRONENWETT
                                                                                         PAGE 3 OF 3
18-001136-670
Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 5 of 34
Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 6 of 34
Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 7 of 34
Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 8 of 34
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 9 of 34
  InvoiceDateInvoiceNumber
   12/ 26/
        2018250156

                                         Mackie Wolf Zientz & Mann, P. C.
                                          14160 N. Dallas Pkwy Ste. 900
                                                 Dallas, TX 75254
                                              Phone: ( 214) 635- 2650
                                               Fax: ( 214) 635- 2686
                                                     INVOICE
Ocwen Loan Servicing
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation

BILLING SUMMARY:
                                                        HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Senior Attorney Fee- Hourly-
12/ 11/2018Yes$                                                                215.000.40$  86.   00
                 Recoverable Cronenwett, Mark
Review new matter.
                 Associate Attorney Fee- Hourly-
12/ 12/2018Yes$                                                                215.000.80$ 172.   00
                 Recoverable Green, Gordon
Conducted initial review of file for referral to conduct judicial foreclosure.
                 Associate Attorney Fee- Hourly-
12/ 13/2018Yes$                                                                215.000.10$  21.   50
                 Recoverable Green, Gordon
Reviewed file to determine whether necessary notices have been provided.
                 Paralegal Fee- Hourly-
12/ 13/ 2018Recoverable Duncan- Abraham,                       Yes$             95. 000.
                                                                                       40$  38.   00
                 Janie
Paralegal Fee- Hourly
                 Associate Attorney Fee- Hourly-
12/ 14/2018Yes$                                                                215.000.20$  43.   00
                 Recoverable Green, Gordon
Reviewed the change in status of the foreclosure file and assessed future action.
                 Associate Attorney Fee- Hourly-
12/ 20/2018Yes$                                                                215.000.20$  43.   00
                 Recoverable Green, Gordon
Reviewed file for foreclosure status change and assessed future action.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$        403. 50
Current Amount Due$                          403. 50
Payments Received$                              0. 00
Total Amount Due$                            403. 50
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 10 of 34
  InvoiceDateInvoiceNumber
   04/ 03/
        2019259727

                                         Mackie Wolf Zientz & Mann, P. C.
                                          14160 N. Dallas Pkwy Ste. 900
                                                 Dallas, TX 75254
                                              Phone: ( 214) 635- 2650
                                               Fax: ( 214) 635- 2686
                                                     INVOICE
Ocwen Loan Servicing
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation

BILLING SUMMARY:
                                                    HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Paralegal Fee- Hourly-
12/ 26/2018Yes$                                                           95. 000.          20$            19.   00
                 Recoverable Escobedo, Rosalie
Worked attorney review step and reviewed the case for the purpose of moving the file forward.
                 Paralegal Fee- Hourly-
02/ 04/2019Yes$                                                           95. 000.          20$            19.   00
                 Recoverable Escobedo, Rosalie
Reviewed case status for the purpose of moving the file forward.
                 Paralegal Fee- Hourly-
02/ 04/ 2019Recoverable Duncan- Abraham,                   Yes$           95. 000.          20$            19.   00
                 Janie
Research to confirm status of loan mod
                 Associate Attorney Fee- Hourly-
02/ 14/2019Yes$                                                          215.000.           20$            43.   00
                 Recoverable Green, Gordon
Reviewed file for change in foreclosure status and assessed next steps.
                 Paralegal Fee- Hourly-
03/ 19/2019Yes$                                                           95. 000.          50$            47.   50
                 Recoverable Taplin, Susan
Conduct military and bankruptcy searches on Glenda and Roy Hinojosa now that MOD hold has been removed and
proceed instructions were received
                 Associate Attorney Fee- Hourly-
03/ 19/2019Yes$                                                          215.000.           20$            43.   00
                 Recoverable Green, Gordon
Reviewed file for change in foreclosure status and assessed next steps.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                                                     190.   50
Current Amount Due$                                                                                       190.   50
Previous Balance$                                                                                         403.   50
Payments Received$                                                                                        403.   50
Total Amount Due$                                                                                         190.   50
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 11 of 34
  InvoiceDateInvoiceNumber
   04/ 30/
        2019262447

                                         Mackie Wolf Zientz & Mann, P. C.
                                          14160 N. Dallas Pkwy Ste. 900
                                                 Dallas, TX 75254
                                              Phone: ( 214) 635- 2650
                                               Fax: ( 214) 635- 2686
                                                     INVOICE
Ocwen Loan Servicing
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation

BILLING SUMMARY:
                                                     HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Associate Attorney Fee- Hourly-
04/ 18/2019Yes$                                                              215.000.       20$        43.   00
                 Recoverable Green, Gordon
Reviewed file to prepare transition materials.
                 Paralegal Fee- Hourly-
04/ 19/2019Yes$                                                               95. 000.      20$        19.   00
                 Recoverable Escobedo, Rosalie
Reviewed case status for the purpose of moving the file forward.
                 Paralegal Fee- Hourly-
04/ 24/2019Yes$                                                               95. 000.      50$        47.   50
                 Recoverable Alfred, Vanee
Researched matter for any upcoming deadlines and next steps. Original petition has yet to be drafted.
                 Associate Attorney Fee- Hourly-
04/ 26/2019Yes$                                                              215.000.       50$       107.   50
                 Recoverable Hessami, Samin
Review file notes to determine status of hold - removed - proceed with drafting complaint.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                                                 217.   00
Current Amount Due$                                                                                   217.   00
Previous Balance$                                                                                     594.   00
Payments Received$                                                                                    594.   00
Total Amount Due$                                                                                     217.   00
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 12 of 34
  InvoiceDateInvoiceNumber
   05/ 15/
        2019263447

                                         Mackie Wolf Zientz & Mann, P. C.
                                          14160 N. Dallas Pkwy Ste. 900
                                                 Dallas, TX 75254
                                              Phone: ( 214) 635- 2650
                                               Fax: ( 214) 635- 2686
                                                     INVOICE
Ocwen Loan Servicing
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation

BILLING SUMMARY:
                                                         HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                    Associate Attorney Fee- Hourly-
05/ 08/2019Yes$                                                       215.000.
                                                                             40$  86.      00
                    Recoverable Hessami, Samin
Review loan documents in preparation for drafting original complaint.
                    Associate Attorney Fee- Hourly-
05/ 08/2019Yes$                                                       215.001.
                                                                             00$ 215.      00
                    Recoverable Hessami, Samin
Draft plaintiff` s original complaint.
                    Associate Attorney Fee- Hourly-
05/ 08/2019Yes$                                                       215.000.
                                                                             40$  86.      00
                    Recoverable Hessami, Samin
Prepare exhibits to be attached to plaintiff` s original complaint.
                    Associate Attorney Fee- Hourly-
05/ 08/2019Yes$                                                       215.000.
                                                                             30$  64.      50
                    Recoverable Hessami, Samin
Prepare certificate of interested parties.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                               451.   50
Current Amount Due$                                                                 451.   50
Previous Balance$                                                                   811.   00
Payments Received$                                                                  811.   00
Total Amount Due$                                                                   451.   50
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 13 of 34
  InvoiceDateInvoiceNumber
   05/ 29/
        2019264507

                                         Mackie Wolf Zientz & Mann, P. C.
                                          14160 N. Dallas Pkwy Ste. 900
                                                 Dallas, TX 75254
                                              Phone: ( 214) 635- 2650
                                               Fax: ( 214) 635- 2686
                                                     INVOICE
Ocwen Loan Servicing
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation

BILLING SUMMARY:
                                                        HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Paralegal Fee- Hourly-
05/ 20/2019Yes$                                                               95. 000.  20$ 19.    00
                 Recoverable Alfred, Vanee
review notice in change in foreclosure status.
                  Associate Attorney Fee- Hourly-
05/ 21/2019Yes$                                                              215.000.   20$ 43.    00
                 Recoverable Hessami, Samin
Review file - pending preparation of exhibits for filing of petition.
                 Paralegal Fee- Hourly-
05/ 23/2019Yes$                                                               95. 000.  60$ 57.    00
                 Recoverable Alfred, Vanee
Requested current payoff figures good through 30 days.
                 Paralegal Fee- Hourly-
05/ 28/2019Yes$                                                               95. 000.  50$ 47.    50
                 Recoverable Alfred, Vanee
Receipt and review current payoff figures. Notified attorney.
                  Associate Attorney Fee- Hourly-
05/ 28/2019Yes$                                                              215.000.   20$ 43.    00
                 Recoverable Hessami, Samin
Evaluate payoff quote
                  Associate Attorney Fee- Hourly-
05/ 28/2019Yes$                                                              215.000.   20$ 43.    00
                 Recoverable Hessami, Samin
Finalize original complaint with payoff information and request preparation for filing.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                                       252.   50
Current Amount Due$                                                                         252.   50
Previous Balance$                            1,                                             262.   50
Payments Received$                              1,                                          262.   50
Total Amount Due$                                                                           252.   50
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 14 of 34
  InvoiceDateInvoiceNumber
   06/ 18/
        2019266160

                                         Mackie Wolf Zientz & Mann, P. C.
                                          14160 N. Dallas Pkwy Ste. 900
                                                 Dallas, TX 75254
                                              Phone: ( 214) 635- 2650
                                               Fax: ( 214) 635- 2686
                                                     INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation

BILLING SUMMARY:
                                                       COSTS
DATECOST DESCRIPTIONRECOVERABLEAMOUNT
05/ 31/ 2019Court Costs for filing federal complaint.- RecoverableYes$ 400. 00

                                                     HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                Paralegal Fee- Hourly-
05/ 30/2019Yes$                                                           95. 001.
                                                                                 10$ 104.   50
                Recoverable Alfred, Vanee
Prepared and redacted exhibits in support of Original Complaint.
                Paralegal Fee- Hourly-
05/ 30/2019Yes$                                                           95. 000.
                                                                                 50$  47.   50
                Recoverable Alfred, Vanee
Drafted request for Summons on both Defendants.
                Paralegal Fee- Hourly-
05/ 30/2019Yes$                                                           95. 000.
                                                                                 30$  28.   50
                Recoverable Alfred, Vanee
Prepared request for summons in support of Original Complaint.
                Paralegal Fee- Hourly-
05/ 31/2019Yes$                                                           95. 000.
                                                                                 30$  28.   50
                Recoverable Alfred, Vanee
Prepared Original Complaint and supporting documents for federal filing.
                Paralegal Fee- Hourly-
05/ 31/2019Yes$                                                           95. 000.
                                                                                 20$  19.   00
                Recoverable Cruz, Alma
Drafted and prepared civil cover sheet for complaint filing.
                Associate Attorney Fee- Hourly-
05/ 31/2019Yes$                                                          215.000.20$  43.   00
                Recoverable Hessami, Samin
Review documents for filing.
                Senior Attorney Fee- Hourly-
05/ 31/2019Yes$                                                          215.000.20$  43.   00
                Recoverable Cronenwett, Mark
Review and revise complaint

                                      TOTALS
DESCRIPTIONAMOUNT
Total Costs Since Last Billing$              400. 00
Total Hourly Fees Since Last Billing$        314. 00
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 15 of 34
  InvoiceDateInvoiceNumber
   06/ 27/
        2019266872

                                         Mackie Wolf Zientz & Mann, P. C.
                                          14160 N. Dallas Pkwy Ste. 900
                                                 Dallas, TX 75254
                                              Phone: ( 214) 635- 2650
                                               Fax: ( 214) 635- 2686
                                                     INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation

BILLING SUMMARY:
                                                       HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Associate Attorney Fee- Hourly-
06/ 19/2019Yes$                                                          215.000.        20$      43.    00
                 Recoverable Hessami, Samin
Review file for status - inquire about status of process on defendants.
                 Paralegal Fee- Hourly-
06/ 19/2019Yes$                                                           95. 000.       40$      38.    00
                 Recoverable Alfred, Vanee
Receipt and review issued summons for defendants Roy and Glenda Hinojosa
                 Paralegal Fee- Hourly-
06/ 19/2019Yes$                                                           95. 000.       50$      47.    50
                 Recoverable Alfred, Vanee
Correspondence requesting service of summons on both defendants Roy and Glenda Hinojosa.
                 Paralegal Fee- Hourly-
06/ 24/2019Yes$                                                           95. 000.       20$      19.    00
                 Recoverable Alfred, Vanee
Review and confirm completion of personal service by process server on defendant Glenda Hinojosa.
                 Paralegal Fee- Hourly-
06/ 24/2019Yes$                                                           95. 000.       20$      19.    00
                 Recoverable Alfred, Vanee
Review and confirm completion of personal service by process server on defendant Roy Hinojosa
                 Associate Attorney Fee- Hourly-
06/ 25/2019Yes$                                                          215.000.        20$      43.    00
                 Recoverable Hessami, Samin
Review for status of service.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                                             209.   50
Current Amount Due$                                                                               209.   50
Previous Balance$                            2,                                                   229.   00
Payments Received$                              1,                                                515.   00
Total Amount Due$                                                                                 923.   50
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 16 of 34
  InvoiceDateInvoiceNumber
   07/ 22/
        2019268653

                                        Mackie Wolf Zientz & Mann, P. C.
                                         14160 N. Dallas Pkwy Ste. 900
                                                Dallas, TX 75254
                                             Phone: ( 214) 635- 2650
                                              Fax: ( 214) 635- 2686
                                                      INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation; Filing Date: ; Chapter: NO

BILLING SUMMARY:
                                                      HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Paralegal Fee- Hourly-
07/ 02/2019Yes$                                                               95. 000.      40$                  38.   00
                 Recoverable Alfred, Vanee
Receipt and review file stamped return of service from process server for both Defendants Glenda and Roy Hinojosa.
                 Associate Attorney Fee- Hourly-
07/ 09/2019Yes$                                                             215.000.        20$                  43.   00
                 Recoverable Hessami, Samin
Attention to correspondence regarding rule 11 agreement with borrower to extend deadline to respond by 30- days.
                 Senior Attorney Fee- Hourly-
07/ 09/2019Yes$                                                             215.000.        40$                  86.   00
                 Recoverable Cronenwett, Mark
Telephone conference with borrower regarding his desire for loss mitigation and agreement to extend answer deadline
                 Paralegal Fee- Hourly-
07/ 18/2019Yes$                                                               95. 000.      20$                  19.   00
                 Recoverable Alfred, Vanee
Review matter and provided details request for foreclosure hold request.
                 Associate Attorney Fee- Hourly-
07/ 18/2019Yes$                                                             215.000.        20$                  43.   00
                 Recoverable Hessami, Samin
Attention to correspondence from foreclosure.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                                                           229.   00
Current Amount Due$                                                                                             229.   00
Previous Balance$                            2,                                                                 438.   50
Payments Received$                              1,                                                              515.   00
Total Amount Due$                                  1,                                                           152.   50
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 17 of 34
  InvoiceDateInvoiceNumber
   08/ 23/
        2019271191

                                        Mackie Wolf Zientz & Mann, P. C.
                                         14160 N. Dallas Pkwy Ste. 900
                                                Dallas, TX 75254
                                             Phone: ( 214) 635- 2650
                                              Fax: ( 214) 635- 2686
                                                      INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation; Filing Date: ; Chapter: NO

BILLING SUMMARY:
                                       COSTS
DATECOST DESCRIPTIONRECOVERABLEAMOUNT
06/ 22/ 2019Process Server Costs- RecoverableYes$ 169. 50
06/ 22/ 2019Process Server Costs- RecoverableYes$ 109. 50

                                                     HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                Associate Attorney Fee- Hourly-
07/ 22/2019Yes$                                                            215.000.        30$                   64.   50
                Recoverable Hessami, Samin
Review for status of MDJ for defendants. July 12 plus 30 day extension -> August 11.
                Paralegal Fee- Hourly-
07/ 31/2019Yes$                                                              95. 000.      20$                   19.   00
                Recoverable Escobedo, Rosalie
Review case status for the purpose of moving the file forward.
                Paralegal Fee- Hourly-
07/ 31/2019Yes$                                                              95. 000.      30$                   28.   50
                Recoverable Alfred, Vanee
Attention to completing correspondence regarding defendant in loss mitigation and agreed extension for an answer.
                Associate Attorney Fee- Hourly-
08/ 02/2019Yes$                                                            215.000.        10$                   21.   50
                Recoverable Hessami, Samin
Calendar reminder to prepare motion for summary judgment.
                Paralegal Fee- Hourly-
08/ 12/2019Yes$                                                              95. 000.      30$                   28.   50
                Recoverable Schmidt, Rathikane
Review of scorecard rebuttal for service of process, updated service complete date and rebuttal. Forwarded to
compliance for review.
                Associate Attorney Fee- Hourly-
08/ 12/2019Yes$                                                            215.000.        80$                 172.    00
                Recoverable Hessami, Samin
Prepare motion for default judgment and proposed order.
                Senior Attorney Fee- Hourly-
08/ 14/2019Yes$                                                              95. 000.      20$                   19.   00
                Recoverable Alfred, Vanee
Receipt and review military and bankruptcy search results.

         TOTALS
DESCRIPTIONAMOUNT
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 18 of 34
  InvoiceDateInvoiceNumber
   09/ 10/
        2019272630

                                       Mackie Wolf Zientz & Mann, P. C.
                                        14160 N. Dallas Pkwy Ste. 900
                                               Dallas, TX 75254
                                            Phone: ( 214) 635- 2650
                                             Fax: ( 214) 635- 2686
                                                      INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation; Filing Date: ; Chapter: NO

BILLING SUMMARY:
                                                        HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Associate Attorney Fee- Hourly-
08/ 12/2019Yes$                                                            215.000. 40$  86.   00
                 Recoverable Hessami, Samin
Prepare declaration of military status and service.
                 Associate Attorney Fee- Hourly-
08/ 12/2019Yes$                                                            215.000. 70$ 150.   50
                 Recoverable Hessami, Samin
Prepare request for clerk` s entry of default and proposed order.
                 Associate Attorney Fee- Hourly-
08/ 13/2019Yes$                                                            215.000. 30$  64.   50
                 Recoverable Hessami, Samin
Attention to case status update for next steps in litigation.
                 Paralegal Fee- Hourly-
08/ 14/2019Yes$                                                             95. 000.30$  28.   50
                 Recoverable Alfred, Vanee
Requested military and bankruptcy searches.
                 Paralegal Fee- Hourly-
08/ 14/2019Yes$                                                             95. 000.50$  47.   50
                 Recoverable Alfred, Vanee
Prepared exhibits in support of Motion for default.
                 Associate Attorney Fee- Hourly-
08/ 14/2019Yes$                                                            215.000. 20$  43.   00
                 Recoverable Hessami, Samin
Review default documents prepared for filing.
                 Paralegal Fee- Hourly-
08/ 15/2019Yes$                                                             95. 000.20$  19.   00
                 Recoverable Alfred, Vanee
Prepared Motion for default and supporting documents for filing.
                 Paralegal Fee- Hourly-
08/ 15/2019Yes$                                                             95. 000.20$  19.   00
                 Recoverable Alfred, Vanee
Receipt and review correspondence regarding an extension for defendant` s response.
                 Paralegal Fee- Hourly-
08/ 15/2019Yes$                                                             95. 000.60$  57.   00
                 Recoverable Alfred, Vanee
Drafted Motion to withdraw default. Submitted to attorney for review.
                 Associate Attorney Fee- Hourly-
08/ 15/2019Yes$                                                            215.000. 30$  64.   50
                 Recoverable Hessami, Samin
Attention to correspondence regarding extension of deadline to file an answer.
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 19 of 34
                 Senior Attorney Fee- Hourly-
08/ 15/2019Yes$                                                           215.000.         40$                   86.    00
                 Recoverable Cronenwett, Mark
Telephone conference with borrower regarding status of loss mitigation and agreement to provide him with two weeks      to
answer
                 Associate Attorney Fee- Hourly-
08/ 16/2019Yes$                                                           215.000.         20$                   43.    00
                 Recoverable Hessami, Samin
Review for status of loan modification.
                 Paralegal Fee- Hourly-
08/ 20/2019Yes$                                                            95. 000.        20$                   19.    00
                 Recoverable Alfred, Vanee
Receipt and review reinstatement figures.
                 Paralegal Fee- Hourly-
08/ 20/2019Yes$                                                            95. 000.        50$                   47.    50
                 Recoverable Alfred, Vanee
Drafted Reinstatement figures and prepared letter.
                 Paralegal Fee- Hourly-
08/ 28/2019Yes$                                                            95. 000.        20$                   19.    00
                 Recoverable Alfred, Vanee
Receipt and review order granting motion to withdraw.
                 Associate Attorney Fee- Hourly-
08/ 28/2019Yes$                                                           215.000.         20$                   43.    00
                 Recoverable Hessami, Samin
Review court` s order granting motion to withdraw.
                 Senior Attorney Fee- Hourly-
08/ 28/2019Yes$                                                           215.000.         20$                   43.    00
                 Recoverable Cronenwett, Mark
Receipt and review order of withdrawal
                 Paralegal Fee- Hourly-
08/ 30/2019Yes$                                                            95. 000.        30$                   28.    50
                 Recoverable Taplin, Susan
Telephone conference with Roy Hinojosa regarding the reinstatement quote he received and the letter of denial on the
loan modification from PHH
                 Associate Attorney Fee- Hourly-
09/ 02/2019Yes$                                                           215.000.         20$                   43.    00
                 Recoverable Hessami, Samin
Attention to voicemail from Defendant #210. 840. 2349
                 Associate Attorney Fee- Hourly-
09/ 04/2019Yes$                                                           215.000.         30$                   64.    50
                 Recoverable Hessami, Samin
Review file and prepare case status update for next steps in litigation.
                 Paralegal Fee- Hourly-
09/ 06/2019Yes$                                                            95. 000.        10$                     9.   50
                 Recoverable Escobedo, Rosalie
Reviewed case status for the purpose of moving the file forward.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$        1,                                                                  090.   00
Current Amount Due$                             1,                                                               090.   00
Previous Balance$                                  3,                                                            299.   50
Payments Received$                                    3,                                                         299.   50
Total Amount Due$                                        1,                                                      090.   00
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 20 of 34
  InvoiceDateInvoiceNumber
   11/ 18/
        2019278220

                                       Mackie Wolf Zientz & Mann, P. C.
                                        14160 N. Dallas Pkwy Ste. 900
                                               Dallas, TX 75254
                                            Phone: ( 214) 635- 2650
                                             Fax: ( 214) 635- 2686
                                                      INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation; Filing Date: ; Chapter: NO

BILLING SUMMARY:
                                                      HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                Associate Attorney Fee- Hourly-
09/ 13/2019Yes$                                                   215.000.20$ 43.    00
                Recoverable Smith, Jonathan
Reviewing status of file for borrower` s reinstatement of loan.
                Associate Attorney Fee- Hourly-
09/ 24/2019Yes$                                                   215.000.20$ 43.    00
                Recoverable Smith, Jonathan
Reviewing status of settlement.
                Paralegal Fee- Hourly-
10/ 04/2019Yes$                                                    95. 000.
                                                                          20$ 19.    00
                Recoverable Alfred, Vanee
Receipt and review payoff request.
                Paralegal Fee- Hourly-
10/ 04/2019Yes$                                                    95. 000.
                                                                          50$ 47.    50
                Recoverable Alfred, Vanee
Prepared Payoff statement.
                Paralegal Fee- Hourly-
10/ 04/2019Yes$                                                    95. 000.
                                                                          20$ 19.    00
                Recoverable Alfred, Vanee
Receipt and review reinstatement request.
                Paralegal Fee- Hourly-
10/ 04/2019Yes$                                                    95. 000.
                                                                          50$ 47.    50
                Recoverable Alfred, Vanee
Prepared reinstatement letter.
                Paralegal Fee- Hourly-
10/ 08/2019Yes$                                                    95. 000.
                                                                          30$ 28.    50
                Recoverable Alfred, Vanee
Receipt and review request for payoff.
                Paralegal Fee- Hourly-
10/ 08/2019Yes$                                                    95. 000.
                                                                          20$ 19.    00
                Recoverable Alfred, Vanee
Receipt an review payoff figures.
                Paralegal Fee- Hourly-
10/ 08/2019Yes$                                                    95. 000.
                                                                          50$ 47.    50
                Recoverable Alfred, Vanee
Prepared Payoff statement.
                Paralegal Fee- Hourly-
10/ 09/2019Yes$                                                    95. 000.
                                                                          20$ 19.    00
                Recoverable Alfred, Vanee
Receipt and review approved pay off figures.
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 21 of 34
                  Associate Attorney Fee- Hourly-
10/ 09/2019Yes$                                                           215.000.         20$                    43.   00
                  Recoverable Hessami, Samin
Attention to status of loss mitigation hold.
                  Paralegal Fee- Hourly-
10/ 14/2019Yes$                                                            95. 000.        30$                    28.   50
                  Recoverable Alfred, Vanee
Attention to completing correspondence regarding pending reinstatement per mr. Hinojosa.
                  Paralegal Fee- Hourly-
10/ 15/2019Yes$                                                            95. 000.        40$                    38.   00
                  Recoverable Alfred, Vanee
Telephonic correspondence regarding payoff figures submitted via fax on October 8th.
                  Paralegal Fee- Hourly-
10/ 17/2019Yes$                                                            95. 000.        30$                    28.   50
                  Recoverable Alfred, Vanee
Requested additional payoff figures.
                  Paralegal Fee- Hourly-
10/ 17/2019Yes$                                                            95. 000.        30$                    28.   50
                  Recoverable Alfred, Vanee
Additional correspondence regarding pending payoff quote with Mr. Hinojosa.
                  Paralegal Fee- Hourly-
10/ 18/2019Yes$                                                            95. 000.        20$                    19.   00
                  Recoverable Alfred, Vanee
Receipt and review current payoff figures.
                  Paralegal Fee- Hourly-
10/ 18/2019Yes$                                                            95. 000.        50$                    47.   50
                  Recoverable Alfred, Vanee
Prepared Payoff statement.
                  Senior Attorney Fee- Hourly-
10/ 18/2019Yes$                                                            95. 000.        30$                    28.   50
                  Recoverable Alfred, Vanee
Telephonic correspondence regarding payoff statement being emailed and mailed to borower.
                  Associate Attorney Fee- Hourly-
10/ 18/2019Yes$                                                           215.000.         20$                    43.   00
                  Recoverable Hessami, Samin
Review file to determine if borrower has reinstated loan/ paid off debt.
                  Associate Attorney Fee- Hourly-
10/ 30/2019Yes$                                                           215.000.         20$                    43.   00
                  Recoverable Hessami, Samin
Review Order for Discovery submitted by the court.
                  Associate Attorney Fee- Hourly-
10/ 30/2019Yes$                                                           215.000.         20$                    43.   00
                  Recoverable Hessami, Samin
Submit correspondence to borrower regarding court` s order to proceed with case and seeking status of loan payoff.
                  Paralegal Fee- Hourly-
10/ 31/2019Yes$                                                            95. 000.        30$                    28.   50
                  Recoverable Alfred, Vanee
receipt and review upcoming discovery deadlines.
                  Associate Attorney Fee- Hourly-
11/ 01/2019Yes$                                                           215.000.         30$                    64.   50
                  Recoverable Hessami, Samin
Telephonic conversation with Roy Hinojosa.
                  Paralegal Fee- Hourly-
11/ 01/2019Yes$                                                            95. 000.        20$                    19.   00
                  Recoverable Alfred, Vanee
Correspondence requesting reinstatement figures.
                  Paralegal Fee- Hourly-
11/ 01/2019Yes$                                                            95. 000.        20$                    19.   00
                  Recoverable Alfred, Vanee
Correspondence requesting current payoff figures.
                  Paralegal Fee- Hourly-
11/ 05/2019Yes$                                                            95. 000.        20$                    19.   00
                  Recoverable Alfred, Vanee
receipt and review current payoff figures.
                  Paralegal Fee- Hourly-
11/ 05/2019Yes$                                                            95. 000.        20$                    19.   00
                  Recoverable Alfred, Vanee
Receipt and review reinstatement figures.
                  Paralegal Fee- Hourly-
11/ 05/2019Yes$                                                            95. 000.        50$                    47.   50
                  Recoverable Alfred, Vanee
Prepared payoff statement.
           Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 22 of 34
                 Associate Attorney Fee- Hourly-
11/ 07/2019Yes$                                     215.000.
                                                           30$                  64. 50
                 Recoverable Hessami, Samin
Prepare advisory to the court.
                 Associate Attorney Fee- Hourly-
11/ 15/2019Yes$                                     215.000.
                                                           20$                  43. 00
                 Recoverable Hessami, Samin
Review status of reinstatement.
                 Associate Attorney Fee- Hourly-
11/ 18/2019Yes$                                     215.000.
                                                           20$                  43. 00
                 Recoverable Hessami, Samin
Attention to case status report.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$        1,                                147.   50
Current Amount Due$                             1,                             147.   50
Previous Balance$                                  4,                          389.   50
Payments Received$                                    4,                       389.   50
Total Amount Due$                                        1,                    147.   50
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 23 of 34
  InvoiceDateInvoiceNumber
   12/ 16/
        2019280342

                                       Mackie Wolf Zientz & Mann, P. C.
                                        14160 N. Dallas Pkwy Ste. 900
                                               Dallas, TX 75254
                                            Phone: ( 214) 635- 2650
                                             Fax: ( 214) 635- 2686
                                                      INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

Loan Type: CONV; Case Type: Litigation; Filing Date: ; Chapter: NO

BILLING SUMMARY:
                                                       HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                  Associate Attorney Fee- Hourly-
11/ 24/2019Yes$                                                              215.000.10$ 21.   50
                  Recoverable Hessami, Samin
Review for status of reinstatement.
                  Associate Attorney Fee- Hourly-
12/ 04/2019Yes$                                                              215.000.20$ 43.   00
                  Recoverable Hessami, Samin
Follow up with borrower.
                  Associate Attorney Fee- Hourly-
12/ 04/2019Yes$                                                              215.000.30$ 64.   50
                  Recoverable Hessami, Samin
Review matter for steps completed and attention to next steps in litigation.
                  Associate Attorney Fee- Hourly-
12/ 05/2019Yes$                                                              215.000.30$ 64.   50
                  Recoverable Hessami, Samin
Telephone call from borrower regarding status of loan.
                  Associate Attorney Fee- Hourly-
12/ 05/2019Yes$                                                              215.000.20$ 43.   00
                  Recoverable Hessami, Samin
Submit correspondence to confirm loan modification.
                  Associate Attorney Fee- Hourly-
12/ 11/2019Yes$                                                              215.000.20$ 43.   00
                  Recoverable Hessami, Samin
Follow up on status verification of loan modification application.
                  Associate Attorney Fee- Hourly-
12/ 11/2019Yes$                                                              215.000.10$ 21.   50
                  Recoverable Hessami, Samin
Attention to status report.
                  Associate Attorney Fee- Hourly-
12/ 11/2019Yes$                                                              215.000.20$ 43.   00
                  Recoverable Hessami, Samin
Submit denial letter to borrower.
                  Paralegal Fee- Hourly-
12/ 12/2019Yes$                                                               95. 000.
                                                                                     30$ 28.   50
                  Recoverable Alfred, Vanee
Receipt and review loss mitigation hold. notified attorney.
                  Associate Attorney Fee- Hourly-
12/ 12/2019Yes$                                                              215.000.20$ 43.   00
                  Recoverable Hessami, Samin
Attention to correspondence from foreclosure.
        Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 24 of 34

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                       458.   50
Current Amount Due$                                                         458.   50
Previous Balance$                            5,                             537.   00
Payments Received$                              4,                          389.   50
Total Amount Due$                                  1,                       606.   00
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 25 of 34
  InvoiceDateInvoiceNumber
   01/ 24/
        2020283404

                                      Mackie Wolf Zientz & Mann, P. C.
                                       14160 N. Dallas Pkwy Ste. 900
                                              Dallas, TX 75254
                                           Phone: ( 214) 635- 2650
                                            Fax: ( 214) 635- 2686
                                                    INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

MWZM Case No.: 18- 001136- 670- 2; Loan Type: CONV; Case Type: Litigation; Filing Date: NO; Chapter: NO

BILLING SUMMARY:
                                                     HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                  Associate Attorney Fee- Hourly-
12/ 18/2019Yes$                                                                 215.000.20$ 43.                  00
                  Recoverable Hessami, Samin
Review status of hold.
                  Associate Attorney Fee- Hourly-
12/ 26/2019Yes$                                                                 215.000.20$ 43.                  00
                  Recoverable Hessami, Samin
Submit follow up to Mr. Hinojosa.
                  Associate Attorney Fee- Hourly-
12/ 31/2019Yes$                                                                 215.000.30$ 64.                  50
                  Recoverable Hessami, Samin
Review file, notes, status and prepare case report for next step in litigation.
                  Associate Attorney Fee- Hourly-
01/ 09/2020Yes$                                                                 215.000.20$ 43.                  00
                  Recoverable Hessami, Samin
Correspondence to borrower to follow up on loan modification/ reinstatement/payoff.
                  Associate Attorney Fee- Hourly-
01/ 14/2020Yes$                                                                 215.000.20$ 43.                  00
                  Recoverable Hessami, Samin
Attention to status of loss mitigation hold.
                  Paralegal Fee- Hourly-
01/ 16/2020Yes$                                                                  95. 000.
                                                                                        40$ 38.                  00
                  Recoverable Alfred, Vanee
Review and correspond regarding loss mitigation appeal period.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                                                     274.   50
Current Amount Due$                                                                                       274.   50
Previous Balance$                            5,                                                           995.   50
Payments Received$                              5,                                                        995.   50
Total Amount Due$                                                                                         274.   50
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 26 of 34
  InvoiceDateInvoiceNumber
   04/ 17/
        2020291272

                                      Mackie Wolf Zientz & Mann, P. C.
                                       14160 N. Dallas Pkwy Ste. 900
                                              Dallas, TX 75254
                                           Phone: ( 214) 635- 2650
                                            Fax: ( 214) 635- 2686
                                                    INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

MWZM Case No.: 18- 001136- 670- 2; Loan Type: CONV; Case Type: Litigation; Filing Date: NO; Chapter: NO

BILLING SUMMARY:
                                                      HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Associate Attorney Fee- Hourly-
01/ 29/2020Yes$                                                                 215.000. 30$ 64.          50
                 Recoverable Hessami, Samin
Review file, notes, and prepare case status update for next steps in litigation.
                 Associate Attorney Fee- Hourly-
02/ 05/2020Yes$                                                                 215.000. 20$ 43.          00
                 Recoverable Hessami, Samin
Attention to case status report.
                 Associate Attorney Fee- Hourly-
02/ 19/2020Yes$                                                                 215.000. 20$ 43.          00
                 Recoverable Hessami, Samin
Check status of loss mitigation workout.
                 Senior Attorney Fee- Hourly-
02/ 21/2020Yes$                                                                 215.000. 20$ 43.          00
                 Recoverable Cronenwett, Mark
Exchange electronic correspondence with court clerk regarding status of loss mitigation.
                 Associate Attorney Fee- Hourly-
02/ 23/2020Yes$                                                                 215.000. 20$ 43.          00
                 Recoverable Hessami, Samin
Review judge` s comments regarding status of case.
                 Associate Attorney Fee- Hourly-
02/ 23/2020Yes$                                                                 215.000. 30$ 64.          50
                 Recoverable Hessami, Samin
prepare advisory for the court and request filing..
                 Paralegal Fee- Hourly-
02/ 24/2020Yes$                                                                   95. 000.
                                                                                         20$ 19.          00
                 Recoverable Alfred, Vanee
Prepared advisory to the court for filing.
                 Paralegal Fee- Hourly-
02/ 26/2020Yes$                                                                   95. 000.
                                                                                         20$ 19.          00
                 Recoverable Alfred, Vanee
Receipt and review executed order.
                 Associate Attorney Fee- Hourly-
02/ 27/2020Yes$                                                                 215.000. 20$ 43.          00
                 Recoverable Hessami, Samin
Review court` s order administratively closing the case in light of loss mitigation.
                 Associate Attorney Fee- Hourly-
02/ 27/2020Yes$                                                                 215.000. 10$ 21.          50
                 Recoverable Hessami, Samin
Attention to inventory report.
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 27 of 34
                  Associate Attorney Fee- Hourly-
03/ 12/2020Yes$                                                               215.000.         20$                   43. 00
                  Recoverable Hessami, Samin
Attention to status report.
                  Associate Attorney Fee- Hourly-
03/ 20/2020Yes$                                                               215.000.         20$                   43. 00
                  Recoverable Hessami, Samin
Check status of loss mitigation.
                  Associate Attorney Fee- Hourly-
03/ 26/2020Yes$                                                               215.000.         40$                   86. 00
                  Recoverable Hessami, Samin
Prepare chronology of foreclosure and litigation events.
                  Associate Attorney Fee- Hourly-
03/ 30/2020Yes$                                                               215.000.         30$                   64. 50
                  Recoverable Hessami, Samin
Review case, deadlines, status of litigation, and prepare notes for next steps.
                  Associate Attorney Fee- Hourly-
04/ 02/2020Yes$                                                               215.000.         20$                   43. 00
                  Recoverable Hessami, Samin
Attention to status report.
                  Paralegal Fee- Hourly-
04/ 02/2020Yes$                                                                 95. 000.       20$                   19. 00
                  Recoverable Alfred, Vanee
Review matter to confirm hold removal.
                  Associate Attorney Fee- Hourly-
04/ 03/2020Yes$                                                               215.000.         80$                  172. 00
                  Recoverable Hessami, Samin
Draft motion to re- open case and reconsider motion for default judgment and proposed order.
                  Paralegal Fee- Hourly-
04/ 03/2020Yes$                                                                 95. 000.       10$                     9. 50
                  Recoverable Taplin, Susan
Review client system to determine if any holds are in place prior to filing motion to reopen matter and reconsider motion
for default judgment
                  Paralegal Fee- Hourly-
04/ 03/2020Yes$                                                                 95. 000.       20$                   19. 00
                  Recoverable Taplin, Susan
Finalize motion to reopen case and reconsider motion for default judgment
                  Paralegal Fee- Hourly-
04/ 03/2020Yes$                                                                 95. 000.       20$                   19. 00
                  Recoverable Taplin, Susan
Prepare correspondence to borrowers serving the motion to reopen the case and reconsider the motion for default
judgment
                  Paralegal Fee- Hourly-
04/ 03/2020Yes$                                                                 95. 000.       40$                   38. 00
                  Recoverable Taplin, Susan
Conduct military and bankruptcy searches on Roy and Glenda Hinojosa prior to filing motion to reopen case and
reconsider motion for default judgment
                  Associate Attorney Fee- Hourly-
04/ 09/2020Yes$                                                               215.000.         30$                   64. 50
                  Recoverable Hessami, Samin
Review court` s order granting motion to re- open and re- consider motion for default judgment.
                  Associate Attorney Fee- Hourly-
04/ 16/2020Yes$                                                               215.000.         20$                   43. 00
                  Recoverable Hessami, Samin
Attention to status report.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$        1,                                                                       131.   50
Current Amount Due$                             1,                                                                    131.   50
Previous Balance$                                  6,                                                                 270.   00
Payments Received$                                    6,                                                              270.   00
Total Amount Due$                                        1,                                                           131.   50
                 Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 28 of 34
  InvoiceDateInvoiceNumber
   06/ 26/
        2020295330

                                        Mackie Wolf Zientz & Mann, P. C.
                                          14160 Dallas Pkwy Ste. 900
                                                Dallas, TX 75254
                                             Phone: ( 214) 635- 2650
                                              Fax: ( 214) 635- 2686
                                                      INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

MWZM Case No.: 18- 001136- 670- 2; Loan Type: CONV; Case Type: Litigation; Filing Date: NO; Chapter: NO

BILLING SUMMARY:
                                                      HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                   Paralegal Fee- Hourly-
04/ 22/2020Yes$                                                                 95. 000.      20$                19.   00
                   Recoverable Alfred, Vanee
Attention to completing review for aged project.
                   Associate Attorney Fee- Hourly-
04/ 23/2020Yes$                                                                215.000.       20$                43.   00
                   Recoverable Hessami, Samin
Review clerk` e entry of default against defendants.
                   Paralegal Fee- Hourly-
04/ 28/2020Yes$                                                                 95. 000.      20$                19.   00
                   Recoverable Alfred, Vanee
receipt and review executed order denying Motion for default Judgment. notified attorney.
                   Associate Attorney Fee- Hourly-
04/ 28/2020Yes$                                                                215.000.       30$                64.   50
                   Recoverable Hessami, Samin
Review judge` s stipulations on motion for default judgment.
                   Paralegal Fee- Hourly-
05/ 05/2020Yes$                                                                 95. 000.      30$                28.   50
                   Recoverable Alfred, Vanee
Attention to completing correspondence regarding pending order.
                   Associate Attorney Fee- Hourly-
05/ 08/2020Yes$                                                                215.000.       30$                64.   50
                   Recoverable Hessami, Samin
Review case and notes to prepare status report for next steps in litigation.
                   Associate Attorney Fee- Hourly-
05/ 25/2020Yes$                                                                215.000.       20$                43.   00
                   Recoverable Hessami, Samin
Review status of loan - prepare affidavit and submit to client for execution .
                   Associate Attorney Fee- Hourly-
06/ 18/2020Yes$                                                                215.000.       30$                64.   50
                   Recoverable Hessami, Samin
Review court` s request for supplemental documentation in preparation for drafting motion to reconsider default
judgment.
                   Associate Attorney Fee- Hourly-
06/ 18/2020Yes$                                                                215.000.       80$               172.   00
                   Recoverable Hessami, Samin
Draft affidavit to prove up standing and submit for preparation for submission for execution.
                   Associate Attorney Fee- Hourly-
06/ 18/2020Yes$                                                                215.001.       30$               279.   50
                   Recoverable Hessami, Samin
                  Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 29 of 34
Prepared return of service on both defendants for federal filing.
                 Senior Attorney Fee- Hourly-
06/ 19/2020Yes$                                                                    215.000.
                                                                                          20$    43. 00
                 Recoverable Cronenwett, Mark
Review status of service.
                 Paralegal Fee- Hourly-
06/ 23/2020Yes$                                                                    95. 000.
                                                                                          30$    28. 50
                 Recoverable Alfred, Vanee
Drafted cover letter in reference to affidavit in support of Motion for default.
                 Paralegal Fee- Hourly-
06/ 23/2020Yes$                                                                    95. 000.
                                                                                          60$    57. 00
                 Recoverable Alfred, Vanee
prepared and redacted exhibits in support of affidavit for execution.
                 Associate Attorney Fee- Hourly-
06/ 23/2020Yes$                                                                    215.000.
                                                                                          30$    64. 50
                 Recoverable Hessami, Samin
Review documents prepared for client execution.
                 Paralegal Fee- Hourly-
06/ 25/2020Yes$                                                                    95. 000.
                                                                                          30$    28. 50
                 Recoverable Alfred, Vanee
revised exhibits and supporting documents for client review.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$        1,                                                 047.   50
Current Amount Due$                             1,                                              047.   50
Previous Balance$                                  7,                                           401.   50
Payments Received$                                    7,                                        401.   50
Total Amount Due$                                        1,                                     047.   50
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 30 of 34
  InvoiceDateInvoiceNumber
   07/ 31/
        2020297124

                                       Mackie Wolf Zientz & Mann, P. C.
                                         14160 Dallas Pkwy Ste. 900
                                               Dallas, TX 75254
                                            Phone: ( 214) 635- 2650
                                             Fax: ( 214) 635- 2686
                                                    INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

MWZM Case No.: 18- 001136- 670- 2; Loan Type: CONV; Case Type: Litigation; Filing Date: NO; Chapter: NO

BILLING SUMMARY:
                                                      HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Associate Attorney Fee- Hourly-
06/ 26/2020Yes$                                                            215.000.         30$               64.   50
                 Recoverable Hessami, Samin
Review affidavit documents, obtain new copy of deed of trust and re- submit for preparation
                 Associate Attorney Fee- Hourly-
07/ 03/2020Yes$                                                            215.000.         30$               64.   50
                 Recoverable Hessami, Samin
Review status of litigation and prepare notes for next steps.
                 Paralegal Fee- Hourly-
07/ 07/2020Yes$                                                              95. 000.       30$               28.   50
                 Recoverable Alfred, Vanee
Attention to exhibit revisions. notified attorney.
                 Associate Attorney Fee- Hourly-
07/ 07/2020Yes$                                                            215.000.         20$               43.   00
                 Recoverable Hessami, Samin
Review documents prepared for submission to client.
                 Paralegal Fee- Hourly-
07/ 07/2020Yes$                                                              95. 000.       20$               19.   00
                 Recoverable Alfred, Vanee
Submitted documents for client review and execution in support our Motion to reconsider.
                 Paralegal Fee- Hourly-
07/ 21/2020Yes$                                                              95. 000.       20$               19.   00
                 Recoverable Alfred, Vanee
Receipt and review executed affidavit. notified attorney,
                 Associate Attorney Fee- Hourly-
07/ 22/2020Yes$                                                            215.000.         20$               43.   00
                 Recoverable Hessami, Samin
Review client` s affidavit
                 Associate Attorney Fee- Hourly-
07/ 22/2020Yes$                                                            215.001.         00$              215.   00
                 Recoverable Hessami, Samin
Prepare amended motion for default judgment with supplemental documents and evidence for submission to court

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$           496. 50
Current Amount Due$                             496. 50
Previous Balance$                            8, 449. 00
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 31 of 34
  InvoiceDateInvoiceNumber
   08/ 21/
        2020298048

                                      Mackie Wolf Zientz & Mann, P. C.
                                        14160 Dallas Pkwy Ste. 900
                                              Dallas, TX 75254
                                           Phone: ( 214) 635- 2650
                                            Fax: ( 214) 635- 2686
                                                    INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

MWZM Case No.: 18- 001136- 670- 2; Loan Type: CONV; Case Type: Litigation; Filing Date: NO; Chapter: NO

BILLING SUMMARY:
                                                     HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                Associate Attorney Fee- Hourly-
08/ 07/2020Yes$                                                          215.000.        30$       64.           50
                Recoverable Hessami, Samin
Review status of litigation and prepare case notes for next steps.
                Paralegal Fee- Hourly-
08/ 10/2020Yes$                                                           95. 000.       20$       19.           00
                Recoverable Alfred, Vanee
Attention to completing correspondence regarding Judge` s request and preparing amended judgement.
                Paralegal Fee- Hourly-
08/ 10/2020Yes$                                                           95. 000.       50$       47.           50
                Recoverable Alfred, Vanee
Prepared exhibits in support of Amended Motion for Default.
                Associate Attorney Fee- Hourly-
08/ 11/2020Yes$                                                          215.000.        20$       43.           00
                Recoverable Hessami, Samin
Review documents prepared for filing.
                Paralegal Fee- Hourly-
08/ 12/2020Yes$                                                           95. 000.       20$       19.           00
                Recoverable Alfred, Vanee
Prepared Amended Motion for default for federal filing.
                Paralegal Fee- Hourly-
08/ 12/2020Yes$                                                           95. 000.       20$       19.           00
                Recoverable Alfred, Vanee
Receipt and review military and bankruptcy search results.
                Associate Attorney Fee- Hourly-
08/ 14/2020Yes$                                                          215.000.        30$       64.           50
                Recoverable Hessami, Samin
Review status of litigation and prepare case notes for next steps.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                                                     276.   50
Current Amount Due$                                                                                       276.   50
Previous Balance$                            8,                                                           945.   50
Payments Received$                              8,                                                        945.   50
Total Amount Due$                                                                                         276.   50
                Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 32 of 34
  InvoiceDateInvoiceNumber
   09/ 15/
        2020DRAFT

                                      Mackie Wolf Zientz & Mann, P. C.
                                        14160 Dallas Pkwy Ste. 900
                                              Dallas, TX 75254
                                           Phone: ( 214) 635- 2650
                                            Fax: ( 214) 635- 2686
                                                    INVOICE
PHH Mortgage Corporation
1Mortgage Way
Mail Stop SV- 22
Mt. Laurel, NJ 08054



Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670- 2

MWZM Case No.: 18- 001136- 670- 2; Loan Type: CONV; Case Type: Litigation; Filing Date: NO; Chapter: NO

BILLING SUMMARY:
                                                      HOURLY FEES
DATEFEE DESCRIPTIONRECOVERABLERATEHOURSAMOUNT
                 Paralegal Fee- Hourly-
08/ 12/2020Yes$                                                                 95. 000.30$ 28.           50
                 Recoverable Alfred, Vanee
Requested military and bankruptcy search results.
                 Associate Attorney Fee- Hourly-
08/ 27/2020Yes$                                                                215.000. 20$ 43.           00
                 Recoverable Hessami, Samin
Review status of amended final judgment.
                 Associate Attorney Fee- Hourly-
09/ 14/2020Yes$                                                                215.000. 20$ 43.           00
                 Recoverable Hessami, Samin
Review notice of entry of judgment
                 Paralegal Fee- Hourly-
09/ 14/2020Yes$                                                                 95. 000.20$ 19.           00
                 Recoverable Alfred, Vanee
Receipt and review executed order granting final judgment.
                 Associate Attorney Fee- Hourly-
09/ 15/2020Yes$                                                                215.000. 40$ 86.           00
                 Recoverable Hessami, Samin
Draft motion for attorney` s fees.
                 Associate Attorney Fee- Hourly-
09/ 15/2020Yes$                                                                215.000. 20$ 43.           00
                 Recoverable Hessami, Samin
Review order granting default judgment
                 Associate Attorney Fee- Hourly-
09/ 15/2020Yes$                                                                215.000. 30$ 64.           50
                 Recoverable Hessami, Samin
Draft declaration for attorney` s fees
                 Associate Attorney Fee- Hourly-
09/ 15/2020Yes$                                                                215.000. 30$ 64.           50
                 Recoverable Hessami, Samin
Prepare closing memorandum for submission of file to foreclosure
                 Paralegal Fee- Hourly-
09/ 15/2020Yes$                                                                 95. 000.50$ 47.           50
                 Recoverable Alfred, Vanee
Combined exhibits in support of Motion for attorney` s fees.
                 Paralegal Fee- Hourly-
09/ 15/2020Yes$                                                                 95. 000.60$ 57.           00
                 Recoverable Alfred, Vanee
Prepared draft Motion for attroeny fees, proposed order prior to filing with the court.
               Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 33 of 34
               Paralegal Fee- Hourly-
09/ 15/2020Yes$                                                              95. 000.
                                                                                    20$    19. 00
               Recoverable Alfred, Vanee
Prepared correspondence to parties regarding Motion for Attorney Fees
               Paralegal Fee- Hourly-
09/ 15/2020Yes$                                                              95. 000.
                                                                                    30$    28. 50
               Recoverable Alfred, Vanee
Review and prepared matter for closing and submit it to foreclosure to proceed.

                                      TOTALS
DESCRIPTIONAMOUNT
Total Hourly Fees Since Last Billing$                                                     562.   50
Current Amount Due$                                                                       562.   50
Payments Received$                           9,                                           222.   00
Total Amount Due$-                              8,                                        659.   50
                  Case 5:19-cv-00588-OLG Document 21-1 Filed 09/15/20 Page 34 of 34
Invoice #:

Invoice Date: 09/ 15/ 2020

Loan No:
Reference:
Property Addr: 7505 LEADING OAKS STREET
LIVE OAK, TX 78233
Our File: 18- 001136- 670


        BILLED CASE SUMMARY SINCE INCEPTION
FEES$                                                        0. 00
EXPENSES$                                                 679. 00
TIME$                                                9, 105. 50
TOTAL$                                                 9, 784. 50
                                    Thank you for the opportunity to be of service.
         Please contact invoicing@mwzmlaw. com for any questions or concerns regarding items on this invoice.
